PER CURIAM.
Appellant plaintiff seeks review of an adverse summary judgment against her in an automobile negligence action. We reverse.
The sole testimony in this case regarding the accident in question was that of the ap-pellee defendant, since appellant plaintiff had no recollection of the accident due to a semiamnesia condition. Defendant testified, in deposition, that she was traveling north via I-9S near the 95th Street exit, intending to exit at the 119th Street exit (2 exits away) when she passed appellant’s car and felt a jolt. Looking back appellee then saw appellant’s car leave the ground and the expressway, thereafter striking a signpost. As previously noted, appellant had no remembrance of the accident and upon this basis alone the trial judge entered final summary judgment in favor of appel-lee.
We reverse since we are of the opinion that a jury might logically infer that the accident resulted from an attempt by appel-lee to leave her lane in preparation for an exit from the expressway. Thus, drawing all reasonable inferences in favor of the non-moving party, we are of the opinion that the trial judge erred in entering final summary judgment in favor of the appel-lee. Accordingly, the summary judgment entered herein is reversed.
Reversed.